     Case 21-10514-SLM            Doc 3      Filed 01/22/21 Entered 01/25/21 13:44:00                Desc OSC
                                          File Documents Page 1 of 2
Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 21−10514−SLM
                                         Chapter: 7
                                         Judge: Stacey L. Meisel

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Stephen Norman Weiss
   dba Law Office of Stephen Norman Weiss
   90 Prospect Terrace
   Tenafly, NJ 07670
Social Security No.:
   xxx−xx−3662
Employer's Tax I.D. No.:


                       ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                  DISMISSED FOR FAILURE TO FILE DOCUMENTS OR EXTEND TIME

    The debtor filed a petition on January 22, 2021 but failed to file the following documents required by Fed. R.
Bankr. P. 1007:

        Summary of Assets/Liabilities and Stat Info − Individuals, Declaration About An Individuals Schedule,
Statement of Financial Affairs For Individuals, Atty Disclosure Statement, Statement of Your Current Monthly
Income (122A−1), Means Test Calculation (122A−2) − If Applicable, Stmt of Exemption From Presumption of
Abuse (122A−1 Supp) − If Applicable, PDF of List of Creditors, Schedules C,D,E/F,G,H,I,J

     It is hereby ORDERED that:

     The debtor or debtor's attorney must appear at a hearing before the Honorable Stacey L. Meisel on:

    Date: February 16, 2021
    Time: 10:00 AM
    Location: Courtroom 3A, Martin Luther King Jr. Federal Building, 50 Walnut Street, Courtroom 3A, Newark,
NJ 07102


     to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.

IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.
     Case 21-10514-SLM    Doc 3      Filed 01/22/21 Entered 01/25/21 13:44:00   Desc OSC
                                  File Documents Page 2 of 2

Dated: January 25, 2021
JAN: lc

                                          Stacey L. Meisel
                                          United States Bankruptcy Judge
